                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PHILLIP RACIES,                                    Case No. 15-cv-00292-HSG
                                   8                    Plaintiff,                          ORDER ON REMAINING MOTIONS
                                                                                            IN LIMINE AND ADMINISTRATIVE
                                   9             v.                                         MOTIONS TO FILE UNDER SEAL
                                  10     QUINCY BIOSCIENCE, LLC,                            Re: Dkt. Nos. 201, 202, 204, 205, 240, 245
                                  11                    Defendant.

                                  12          Pending before the Court are the parties’ remaining motions in limine. Dkt. Nos. 201, 202,
Northern District of California
 United States District Court




                                  13   204, 205. At the December 17, 2019 pretrial conference, the Court indicated that it was likely to
                                  14   exclude Defendant’s witness Lori Osterheldt and Plaintiff’s witness Dr. Patricia Falcone, the
                                  15   subjects of Plaintiff’s third motion in limine and Defendant’s second motion in limine,
                                  16   respectively. Dkt. No. 244 at 24:1–4. The Court now GRANTS the parties’ motions to exclude
                                  17   Ms. Osterheldt and Dr. Falcone, and issues this order explaining its reasoning for the record.
                                  18          The Court also directed the parties to submit detailed offers of proof describing the
                                  19   substance of the proffered evidence at issue in Plaintiff’s fourth motion in limine and Defendant’s
                                  20   first motion in limine, and the purpose for which the parties seek to introduce the evidence. Dkt.
                                  21   No. 244 at 30:25–31:5, 32:22–33:24. Having received the offers of proof, the Court GRANTS
                                  22   Plaintiff’s motion to exclude certain testimony by Mark Y. Underwood and GRANTS IN PART
                                  23   AND DENIES IN PART Defendant’s motion to exclude evidence of the FDA investigations.
                                  24     I.   PLAINTIFF’S MOTION IN LIMINE NO. 3 RE: LORI OSTERHELDT
                                  25          Defendant seeks to introduce Ms. Osterheldt as a fact witness and elicit testimony about
                                  26   her “personal experience as to the purchase and use of Prevagen.” Dkt. No. 214 at 4. Plaintiff
                                  27   moved in limine to preclude Defendant from offering her testimony at trial, because Defendant
                                  28   allegedly did not timely disclose her, and her “so-called ‘satisfied customer’ testimony [ ] is
                                   1   routinely excluded as irrelevant in consumer protection cases.” Dkt. No. 201 at 1.

                                   2          First, the Court finds that Defendant timely disclosed Ms. Osterheldt. Plaintiff argues that

                                   3   Defendant did not disclose Ms. Osterheldt as a witness until November 19, 2019, and therefore did

                                   4   not amend its disclosures in a timely manner as required under Rule 26(e)(1). Dkt. No. 201 at 1–

                                   5   2. However, Defendant did not learn of Ms. Osterheldt until November 12, 2019, when Plaintiff’s

                                   6   counsel provided Defendant with the names of the eight opt-outs from the class, which included

                                   7   Ms. Osterheldt. Dkt. No. 214-2, Ex. 2. The Court finds that a one-week difference between the

                                   8   time Defendant learned of Ms. Osterheldt and its supplementation of its disclosures is timely, and

                                   9   therefore exclusion is not warranted under Rule 37.

                                  10          However, Defendant has failed to show how Ms. Osterheldt’s proffered testimony is

                                  11   relevant. The inquiry for claims under the California consumer protection statutes (CLRA, UCL,

                                  12   and FAL) is whether the reasonable consumer is likely to be deceived. Williams v. Gerber Prods.
Northern District of California
 United States District Court




                                  13   Co., 552 F.3d 934, 938 (9th Cir. 2008)). “Whether consumers were satisfied with the product is

                                  14   irrelevant.” Rikos v. Procter & Gamble Co., 799 F.3d 497, 507 (6th Cir. 2015) (citing McCrary v.

                                  15   Elations Co., LLC, No. EDCV 13-00242 JGB OP, 2014 WL 1779243, at *14 (C.D. Cal. Jan. 13,

                                  16   2014)). The focus is on “the actions of the defendants, not on the subjective state of mind of the

                                  17   class members.” McCrary, 2014 WL 1779243, at *14. Therefore, Ms. Osterheldt’s “personal

                                  18   experience as to the purchase and use of Prevagen” is irrelevant, as it has no probative value on

                                  19   the central question of whether Defendant’s representations about Prevagen’s benefits were false

                                  20   and misleading. See Forcellati v. Hyland’s, Inc., No. CV 12-1983-GHK MRWX, 2014 WL

                                  21   1410264, at *9 (C.D. Cal. Apr. 9, 2014) (“If Plaintiffs’ allegations are proven true, Defendants’

                                  22   representations about the products’ effectiveness would constitute false advertising ‘even though

                                  23   some consumers may experience positive results.’” (quoting FTC v. Pantron I Corp., 33 F.3d

                                  24   1088, 1100 (9th Cir. 1994))).

                                  25          Accordingly, because Ms. Osterheldt’s testimony is not relevant, the Court GRANTS

                                  26   Plaintiff’s motion to exclude Ms. Osterheldt as a witness.1

                                  27
                                       1
                                  28    On January 3, 2020, Defendant submitted a revised witness list that does not include Ms.
                                       Osterheldt. Dkt. No. 254. The Court nonetheless rules on the motion to make clear for the record
                                                                                     2
                                   1    II.   DEFENDANT’S MOTION IN LIMINE NO. 2 RE: DR. PATRICIA FALCONE

                                   2          Defendant’s second motion in limine seeks to preclude Dr. Falcone for similar reasons as

                                   3   Plaintiff’s third motion in limine, discussed above. Specifically, Defendant contends that

                                   4   Plaintiff’s failure to disclose Dr. Falcone until the eve of trial was “neither harmless nor justified”

                                   5   under Rule 37. Dkt. No. 205 at 4. Further, Defendant argues that Dr. Falcone’s testimony would

                                   6   be “duplicative” of Plaintiff’s testimony and irrelevant. Id. at 4–5.

                                   7          Here, the Court agrees that Plaintiff did not timely disclose Dr. Falcone and did not

                                   8   demonstrate that the failure to do so was substantially justified or harmless. Under Rule 37, if a

                                   9   party fails to “provide information or identify a witness as required by Rule 26(a) or (e),” then the

                                  10   party is not allowed to use that information or witness at trial, “unless the failure was substantially

                                  11   justified or is harmless.” Fed. R. Civ. P. 37(c)(1). Plaintiff’s counsel asserts that counsel did not

                                  12   learn of Dr. Falcone until August 30, 2019. Dkt. No. 210 at 1; Dkt. No. 210-1 ¶ 2. But counsel
Northern District of California
 United States District Court




                                  13   provides no explanation as to why counsel failed to disclose or otherwise notify Defendant of Dr.

                                  14   Falcone until November 5, 2019, more than two months later. Because the Court finds Dr.

                                  15   Falcone’s disclosure unjustifiably late, exclusion of her testimony is warranted under Rule 37.

                                  16          Even were the Court to find that Dr. Falcone was timely disclosed, the Court would still

                                  17   exclude Dr. Falcone’s testimony as irrelevant. Plaintiff argues that Dr. Falcone’s testimony is

                                  18   “relevant to the materiality of Quincy’s Brain Health Benefit representations.” Dkt. No. 210 at 1.

                                  19   Plaintiff seeks testimony from Dr. Falcone about “her purchase of Defendant’s Prevagen,”

                                  20   including the reasons “why she purchased Prevagen, what she relied upon in making her purchase

                                  21   decision, and how much she paid for the Prevagen.” Id. at 4 (emphasis removed and quotations

                                  22   omitted). Her testimony purportedly “supports the ‘materiality’ requirement under the CLRA and

                                  23   provides an example of another Class member and her purchasing process.” Id. However,

                                  24   materiality is judged by the effect on a “reasonable consumer.” Falk v. Gen. Motors Corp., 496 F.

                                  25   Supp. 2d 1088, 1095 (N.D. Cal. 2007) (citing Consumer Advocates v. Echostar Satellite

                                  26   Corp., 113 Cal. App. 4th 1351, 1360 (2003)); see also In re Sony Grand Wega KDF–E A10/A20

                                  27

                                  28
                                       why the testimony would be excluded even if offered.
                                                                                      3
                                   1   Series Rear Projection HDTV Television Litigation, 758 F. Supp. 2d 1077, 1095 (S.D. Cal. 2010)

                                   2   (“Information is material if its disclosure would have caused a reasonable consumer to behave

                                   3   differently.”). Therefore, Dr. Falcone’s testimony as to why she purchased Prevagen and what she

                                   4   relied upon in making her purchase is irrelevant.

                                   5          The Court thus GRANTS Defendant’s motion to exclude Dr. Falcone as a witness.2

                                   6   III.   PLAINTIFF’S MOTION IN LIMINE NO. 4 RE: MARK Y. UNDERWOOD3
                                   7          Plaintiff’s fourth motion in limine seeks to preclude Defendant from having Mr.

                                   8   Underwood, the Chief Operating Officer and founder of Quincy, testify about scientific articles

                                   9   and documents for which Mr. Underwood has been listed as the sponsoring witness.4 Dkt. No.

                                  10   202 at 3–5. According to Plaintiff, Mr. Underwood may not give his opinion about these scientific

                                  11   articles, as he is not an expert witness. Id. at 3–5. In addition, Plaintiff also seeks to exclude

                                  12   articles that were “never cited by or relied upon by Defendant’s experts.” Id. at 3–5.
Northern District of California
 United States District Court




                                  13          According to Defendant’s offer of proof, Defendant intends to question Mr. Underwood

                                  14   about “the literature and articles Quincy researched and relied on in forming its decision with

                                  15   respect to the labeling claims at issue in this action.” Dkt. No. 243 at 2. Defendant lists thirty

                                  16   exhibits for which Mr. Underwood is the sponsoring witness and, without describing any of the

                                  17   exhibits in any detail, asserts that the documents “relate to the use of apoaequorin (“AQ”), an

                                  18   active ingredient of Prevagen as it developed the product.” Id.; see Dkt. No. 243-1, Ex. A.

                                  19   Defendant claims that Mr. Underwood should be allowed to testify about these documents “as

                                  20   they are relevant to Quincy’s development of Prevagen, as well [as] Plaintiff’s intention to

                                  21   characterize the label claims as ‘misrepresentations.’” Dkt. No. 243 at 2.

                                  22          Defendant’s bare assertions fail to shed any light on the substance of Mr. Underwood’s

                                  23

                                  24   2
                                         On January 3, 2020, Plaintiff also submitted a revised witness list that does not include Dr.
                                  25   Falcone. Dkt. No. 255. For the same reason explained at note 1 above, the Court nonetheless
                                       rules on the motion so the record is clear.
                                  26
                                       3
                                         Plaintiff filed a response to Defendant’s offer of proof. Dkt. No. 246. But as Plaintiff himself
                                       acknowledges, he did not obtain Court approval before filing his response. See id. at 1. The Court
                                  27   STRIKES Plaintiff’s response for failure to comply with the local rules. See Civ. L.R. 7-3(d).
                                       4
                                         Plaintiff also raised a Rule 26 and Rule 37 untimely disclosure argument. Dkt. No. 202 at 1–3.
                                  28   At the pretrial conference, the Court rejected this argument, as Mr. Underwood was on Plaintiff’s
                                       own initial disclosures. Dkt. No. 244 at 24:7–13.
                                                                                          4
                                   1   proffered testimony. The Court remains of the view that this is simply an effort either to offer

                                   2   opinions from a nonexpert or to present testimony regarding Defendant’s intent. The first purpose

                                   3   is not permissible, and the second is not relevant. Mr. Underwood was not designated as an expert

                                   4   and Defendant does not assert that he is one. He therefore cannot provide his opinion on scientific

                                   5   literature and articles. See Fed. R. Civ. P. 26(a)(2). That Defendant characterizes Mr. Underwood

                                   6   as a “fact witness” offering testimony on these scientific articles does not somehow make his

                                   7   testimony permissible.

                                   8           Further, any testimony by Mr. Underwood about the documents that Quincy “relied on”

                                   9   when it “developed the label claims about Prevagen that Plaintiff challenges” is not relevant. To

                                  10   state a claim under the UCL and CLRA, it is necessary “only to show that members of the public

                                  11   are likely to be deceived by the business practice or advertising at issue.” See Kowalsky v.

                                  12   Hewlett-Packard Co., 771 F. Supp. 2d 1156, 1160 (N.D. Cal. 2011) (citing In re Tobacco II
Northern District of California
 United States District Court




                                  13   Cases, 46 Cal. 4th 298, 312 (2009). Defendant’s motivation or subjective assessment of the nature

                                  14   of the alleged misrepresentations is not an element under the CLRA or UCL. 5 See id. at 1161. In

                                  15   other words, even if Defendant subjectively believed that Prevagen would provide brain health

                                  16   benefits because of its reliance on certain scientific literature, if Plaintiff proves at trial that

                                  17   Prevagen does not work, Defendant would still be liable under the UCL and CLRA. See id. at

                                  18   1159 (“California courts have also suggested that while claims of common law fraud require a

                                  19   deception ‘known to be false by the perpetrator,” this element is not required to state a claim under

                                  20   the fraudulent prong of the UCL.’” (quoting In re Tobacco II, 46 Cal. 4th at 312)). Defendant

                                  21   fails to establish how any permissible testimony by Mr. Underwood would have any probative

                                  22   value regarding the efficacy of Prevagen.

                                  23           In addition, to the extent that there theoretically could be some relevant purpose for Mr.

                                  24   Underwood’s testimony, the Court finds that any limited probative value would be substantially

                                  25

                                  26   5
                                         The standard for deceptive practices under the fraudulent prong of the UCL applies equally to
                                  27   claims for misrepresentation under the CLRA. Kowalsky, 771 F. Supp. 2d at 1162 (citing
                                       Consumer Advocates, 113 Cal. App. 4th at 1360).
                                  28
                                                                                            5
                                   1   outweighed by Rule 403 considerations. To be clear, Defendant’s only proffered reason for Mr.

                                   2   Underwood’s testimony (discussing the “literature and articles Quincy researched and relied on in

                                   3   forming its decisions with respect to the labeling claims at issue,” Dkt. No. 243 at 2) is not

                                   4   permissible and not relevant. But Mr. Underwood’s testimony and the articles theoretically could

                                   5   provide some background context regarding Quincy’s process in creating the labels at issue. For

                                   6   example, Mr. Underwood might testify that he considered certain articles before making the label

                                   7   statements, even while (for the reasons discussed above) he could not testify about his state of

                                   8   mind when doing so or about the content of the articles. But sending to the jury room a large

                                   9   number of articles which no expert will discuss for this purpose, without any context or means for

                                  10   the jury to assess the underlying science discussed in the articles, creates a substantial risk of

                                  11   confusing the issues and misleading the jury. Further, any “process” testimony by Mr.

                                  12   Underwood would be very difficult to distinguish from impermissible testimony about his state of
Northern District of California
 United States District Court




                                  13   mind or the substance of the articles. Accordingly, any limited probative value the proffered

                                  14   evidence might have is substantially and decisively outweighed by the danger that the evidence

                                  15   will confuse the issues, mislead the jury, and unfairly prejudice Plaintiff. See Fed. R. Evid. 403.

                                  16          Defendant also asserts that even if Mr. Underwood does not “ultimately sponsor” the

                                  17   articles listed in Exhibit A, the documents “should remain on the exhibit list, as Quincy may

                                  18   properly use them to question designated expert witnesses or for impeachment.” Dkt. No. 243 at

                                  19   3. These include the thirty articles listed in Group 1 and an additional five articles listed in Group

                                  20   2, which Defendant contends it may use “for purposes of refreshing witness’ recollection, rebuttal

                                  21   testimony, or use in other witnesses’ testimony.” Id. Without knowing who would be proffered to

                                  22   admit the exhibits, or the precise purpose for which each one would be offered, the Court cannot

                                  23   now weigh in on any hypothetical scenarios. Proper refreshment of recollection, for example,

                                  24   does not require the material used to refresh to be admitted (or even admissible). Whether the

                                  25   exhibits “remain on the exhibit list” is unimportant: the question is whether Defendant meets its

                                  26   burden as to any attempt to use or admit them. So to the extent Defendant thinks the exhibits

                                  27   could be used for some purpose other than those precluded above, the Court will decide whether it

                                  28   agrees when and if Defendant tries to do so. Defendant is warned that the Court will strictly
                                                                                          6
                                   1   enforce the Federal Rules of Evidence, the disclosure requirements of Rule 26, and the penalties

                                   2   authorized by Rule 37 in assessing any such proposed use.

                                   3          The Court GRANTS Plaintiff’s motion to exclude the identified testimony by Mr.

                                   4   Underwood.

                                   5   IV.    DEFENDANT’S MOTION IN LIMINE NO. 1 RE: FDA INVESTIGATION
                                   6          Defendant moved in limine to exclude “any evidence or argument of other lawsuits against

                                   7   Quincy and regarding any government investigations of Quincy.” Dkt. No. 204 at 3. Plaintiff

                                   8   asserts that he has “no intention of introducing evidence of any other lawsuit,” but argues that he

                                   9   may introduce evidence regarding FDA investigations. Dkt. No. 236 at 1. His offer of proof lists

                                  10   seventeen exhibits he contends should be admitted into evidence. See generally Dkt. No. 241. In

                                  11   particular, Plaintiff seeks to admit Exhibits N through Q. Id. at 14. The Court has reviewed the

                                  12   proffered exhibits and finds that many of the exhibits, with the exception of Exhibits B, C, N, O,
Northern District of California
 United States District Court




                                  13   and P, are not relevant, or that any limited probative value is substantially outweighed by Rule 403

                                  14   considerations.6

                                  15              A. Exhibits B, C, N, O, and P
                                  16          With respect to Exhibits B, C, N, O, and P, the Court finds that these exhibits are relevant

                                  17   to the question of whether apoaequorin can clear the brain blood barrier. Exhibit B is a cover

                                  18   letter from Quincy to the FDA dated May 30, 2012, attaching Defendant’s premarket notification

                                  19   for New Dietary Ingredient (“NDI”), apoaequorin. Dkt. No. 241-3, Ex. B. Exhibit C is the

                                  20   attached NDI. Dkt. No. 241-4, Ex. C. Exhibit N is Defendant’s September 2, 2014 “Generally

                                  21   Recognized as Safe” (“GRAS”) submission. Dkt. No. 241-15, Ex. N. The GRAS submission also

                                  22   includes a supporting August 2014 “Expert Panel Statement,” with appendices. Id. at 000018–

                                  23

                                  24   6
                                         Plaintiff seeks to introduce Exhibits A and Q, documents not related to the FDA investigations.
                                  25   Exhibit A is Quincy’s preliminary amendment to its patent titled “Apoaequorin-Containing
                                       Compositions and Methods of Using the Same.” Dkt. No. 241-2, Ex. A. Exhibit Q is an article in
                                  26   the Regulatory Toxicology and Pharmacology journal, authored by Dr. Daniel L. Moran (Quincy),
                                       Afua O. Tetteh (non-Quincy), Richard E. Goodman (expert retained by Quincy), and Mr.
                                  27   Underwood. Dkt. No. 241-18, Ex. Q. However, these exhibits do not concern the FDA
                                       investigations, so it is unclear why Plaintiff included these two exhibits in his offer of proof.
                                  28   Because these exhibits do not come within the scope of Defendant’s first motion in limine, the
                                       Court defers ruling on the admissibility of Exhibits A and Q at this time.
                                                                                           7
                                   1   000313. At the request of Defendant, the expert panel prepared the report “to determine the

                                   2   Generally Recognized As Safe (GRAS) status of Apoaequorin.” Id. at 000021. Exhibit O is a

                                   3   February 17, 2016 letter from Defendant responding to an earlier FDA letter. Dkt. No. 241-16,

                                   4   Ex. O. And Exhibit P is a letter dated February 11, 2016 from Dr. Paul Pencharz to the FDA

                                   5   discussing whether apoaequorin raises safety concerns. Dkt. No. 241-17, Ex. P. Dr. Pencharz was

                                   6   retained by Quincy to review the safety of apoaequorin. Id. Since the exhibits contain statements

                                   7   being offered against Defendant and were drafted by Defendant’s attorneys and retained experts—

                                   8   individuals whom Defendant “authorized to make a statement on the subject”— these statements

                                   9   are not hearsay under the party admission exclusion. Fed. R. Evid. 801(d)(2).

                                  10          Plaintiff’s theory in this case is that Defendant’s statements regarding the brain health

                                  11   benefits are false and misleading because apoaequorin is either completely or substantially

                                  12   destroyed by the human digestive tract and thus unable to biologically affect memory or support
Northern District of California
 United States District Court




                                  13   brain function. Statements in Exhibits B, C, N, O, and P discuss how apoaequorin is digested and

                                  14   whether it can cross the blood brain barrier, and thus are probative regarding Prevagen’s efficacy.

                                  15   For example, Exhibit C, the NDI, contains a section on “Resistance to digestion” and reflects Dr.

                                  16   Richard Goodman’s conclusion that: “The results of this study demonstrated that recombinant-

                                  17   produced apoaequorin protein was rapidly digested by more than 90% after incubation in SGF …

                                  18   [b]ased on this study, the digestion characteristics of the apoaequorin are similar to those of

                                  19   common non-allergenic dietary proteins.”7 Dkt. No. 241-4, Ex. C at QUINCY-003362. Similarly,

                                  20   Exhibit N contains party admissions by Defendant’s retained experts that “Apoaequorin is

                                  21   digested or enzymatically hydrolyzed to individual amino acids that can be absorbed in the

                                  22   digestive tract (Appendix IV).” Dkt. No. 241-15, Ex. N at 000039; see also id. (“Additionally, as

                                  23   a polypeptide with 196 amino acids that are common components of dietary proteins,

                                  24   Apoaequorin is likely to be metabolized similar to other dietary proteins and is unlikely to cause

                                  25   any adverse effects.”). And in Exhibit O, the specific statements Plaintiff seeks to introduce

                                  26
                                  27
                                       7
                                         Exhibits C and O are letters from Defendant which repeat conclusions from Defendant’s retained
                                       experts, and therefore raise another layer of potential hearsay. However, as discussed previously,
                                  28   these experts were retained by Quincy to review apoaequorin, so their statements may also come
                                       in as party admissions.
                                                                                         8
                                   1   contain conclusions from Dr. Pencharz’s report that “the unpublished dog data does not

                                   2   demonstrate that apoaequorin crosses the blood brain barrier in dogs.” Dkt. No. 241-16, Ex. O at

                                   3   3. Dr. Pencharz’s report, Exhibit P, states the same. Dkt. No. 241-17, Ex. P at 2–3 (“Therefore, in

                                   4   my opinion the unpublished study report does not establish that apoaequorin crosses the blood

                                   5   brain barrier in dogs.”). Accordingly, the Court finds that these exhibits are relevant and

                                   6   admissible.

                                   7          However, with respect to Exhibit N, the Court does not find that the appendices to the

                                   8   expert panel report (in other words, all pages after 000046) are relevant. These appendices

                                   9   include, for example, a letter from Quincy to the FDA concerning adverse event studies that may

                                  10   unfairly prejudice Defendant, because Prevagen’s safety is not at issue in this trial. Any limited

                                  11   probative value of these appendices would be substantially outweighed by Rule 403

                                  12   considerations. See Fed. R. Evid. 403.
Northern District of California
 United States District Court




                                  13              B. Exhibits D–M
                                  14          Exhibits D through M reflect correspondence with the FDA concerning the safety and

                                  15   early marketing of Prevagen, whether Prevagen qualified as a “dietary supplement” under FDA

                                  16   regulations, and Defendant’s corrective actions in response to the FDA letters. See, e.g., Dkt. Nos.

                                  17   241-5–241-14, Exs. D–M. Plaintiff argues that they are admissible because letters from

                                  18   Defendant are party admissions, and FDA letters fall into the public records exception to the

                                  19   hearsay rule. Dkt. No. 241 at 8; see also In re Bard IVC Filters Prod. Liab. Litig., No. CV-16-

                                  20   00474-PHX-DGC, 2018 WL 1109554, at *4 (D. Ariz. Mar. 1, 2018) (finding FDA warning letter

                                  21   admissible under public records exception in FRE 803(8)).

                                  22          The Court finds that Plaintiff has failed to show how these communications are relevant to

                                  23   the issues in this case. Plaintiff argues that these exhibits are relevant because they concern

                                  24   statements “directed at Class members to further induce them to purchase Prevagen.” Dkt. No.

                                  25   241 at 6. But the FDA communications in Exhibits D through M do not concern the efficacy of

                                  26   Prevagen. In other words, they do not reflect communications regarding the process of digesting

                                  27   apoaequorin, whether it could clear the brain blood barrier, or whether it works as represented, the

                                  28
                                                                                         9
                                   1   key issues in this case.8

                                   2            Further, the Court finds that any limited probative value of Exhibits D through M would be

                                   3   substantially outweighed by Rule 403 considerations. Defendant’s involvement with the FDA is

                                   4   not admissible to prove that it also acted in an allegedly unlawful manner with respect to Class

                                   5   Members. As Plaintiff himself admits, these are “bad acts,” see Dkt. No. 246 at 6, and the Court

                                   6   finds that the evidence proffered would lead to an impermissible propensity inference against

                                   7   Defendant.9 Any probative value of Exhibits D through M is substantially outweighed by the

                                   8   danger that the evidence will confuse the issues, mislead the jury, unfairly prejudice Defendant,

                                   9   and waste time. See Fed. R. Evid. 403.

                                  10            The Court thus GRANTS IN PART and DENIES IN PART Defendant’s first motion in

                                  11   limine, according to the discussion above.

                                  12       V.   PLAINTIFF’S ADMINISTRATIVE MOTIONS TO FILE UNDER SEAL
Northern District of California
 United States District Court




                                  13            The Court next addresses two of Plaintiff’s administrative motions to file under seal: his

                                  14   administrative motion to file under seal portions of his offer of proof and certain exhibits, Dkt. No.

                                  15   240, and his administrative motion to file under seal Exhibit A to his response to Defendant’s offer

                                  16   of proof, Dkt. No. 245.

                                  17               A. Legal Standard
                                  18            Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  19   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  20   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  21   common law right ‘to inspect and copy public records and documents, including judicial records

                                  22   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  23   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  24   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  25

                                  26
                                       8
                                         The Court rejects Plaintiff’s offer to remove all statements other than those “that directly relate to
                                       the safety/body chemistry issues,” or his suggestion that the Court “issue a limiting instruction to
                                  27   the jury,” as Plaintiff fails to identify any statements in these exhibits which discuss the relevant
                                       issues regarding how Prevagen does (or does not) work. See Dkt. No. 241 at 6.
                                  28
                                       9
                                         Because Rule 404(b) refers to “other,” not “prior,” acts, it is irrelevant whether these events
                                       occurred during the Class Period as Plaintiff contends. Dkt. No. 241 at 6; Fed. R. Evid. 404(b).
                                                                                           10
                                   1   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                   2   general history of access and the public policies favoring disclosure, such as the public interest in

                                   3   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                   4   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                   5   disclosure and justify sealing court records exist when such ‘court files might have become a

                                   6   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   7   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   8   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   9   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                  10   without more, compel the court to seal its records.” Id.

                                  11          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  12   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only
Northern District of California
 United States District Court




                                  13   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                  14   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  15   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  16   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  17   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                  18   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  19              B. Discussion

                                  20          Because Plaintiff moves to file documents related to the motions in limine, the Court will

                                  21   apply the lower good cause standard. Plaintiff’s proffered reason for sealing the requested

                                  22   documents is that Defendant designated the documents “Confidential” under the protective order.

                                  23   Dkt. No. 241-1 ¶¶ 3–9; Dkt. No. 245-1 ¶ 3. In Defendant’s supporting Rule 79-5(e)(1)

                                  24   declaration, Defendant requests that portions of Plaintiff’s Offer of Proof that reflect

                                  25   correspondence with the FDA, and the entirety of Exhibits C, F, and M be maintained under seal.

                                  26   Dkt. No. 250 ¶ 10. According to Defendant, its sealing request contains “proprietary information

                                  27   concerning apoaequorin” and “confidential information submitted to the FDA.” Dkt. No. 250 ¶ 7.

                                  28   Disclosure of this information would injure its business interests and standing in the marketplace,
                                                                                         11
                                   1   as competitors would “have access to information that they would not otherwise have about

                                   2   Defendant’s sales and product.” Id. ¶ 11. Defendant did not request that the other currently sealed

                                   3   exhibits, Exhibit D, L, and Q, be kept under seal. It also did not provide a supporting declaration

                                   4   with respect to Plaintiff’s second administrative motion, Dkt. No. 245.

                                   5          The Court does not find that there is good cause to grant the administrative motions to seal.

                                   6   As the Court previously explained, a designation of confidentiality is not sufficient to establish

                                   7   that a document is sealable. See Civ. L. R. 79-5(d)(1)(A). With respect to the Offer of Proof and

                                   8   Exhibits C, F, and M, the parties have failed to narrowly tailor the redactions to proprietary and

                                   9   confidential business information. For example, Defendant does not explain why it only seeks to

                                  10   seal certain FDA correspondence and not other letters that discuss the same issues (such as

                                  11   Exhibits D and M). Some of the information is also unredacted elsewhere and publicly available.

                                  12   Sealing these exhibits in their entirety is substantially overbroad, and Defendant does not
Northern District of California
 United States District Court




                                  13   thoroughly articulate how disclosure of the material in each proposed redaction would lead to

                                  14   specific harm or prejudice.

                                  15          Accordingly, the Court DENIES Plaintiff’s administrative motions to seal.

                                  16   VI.    CONCLUSION

                                  17          For the reasons stated above, the Court GRANTS Plaintiff’s third and fourth motions in

                                  18   limine, Dkt. Nos. 201, 202; GRANTS IN PART AND DENIES IN PART Defendant’s first

                                  19   motion in limine, Dkt. No. 204; GRANTS Defendant’s second motion in limine, Dkt. No. 205;

                                  20   and STRIKES Plaintiff’s response to Defendant’s offer of proof, Dkt. No. 246. The Court further

                                  21   DENIES Plaintiff’s administrative motions to file under seal, Dkt. Nos. 240, 245, and DIRECTS

                                  22   Plaintiff to file public versions of all documents for which the proposed sealing has been denied

                                  23   within seven days of this offer. The parties may also file new motions to seal within seven days of

                                  24   this order according to the requirements discussed above.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 1/4/2020

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
                                                                                        12
